COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-273-CV
 
 
 
ESTATE
OF MARY JOYCE SPAIN, DECEASED                                          
 
 
                                               ----------
                FROM
COUNTY COURT AT LAW OF COOKE COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellants= A Motion
For Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the appellants,
for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
 
 
PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.
 




DELIVERED:  September 14, 2006




[1]See Tex. R. App. P. 47.4.